Oole, J.
This is an appeal from a judgment in solid»T against the principal and securities on a bail bond.
The only point on which appellants rely in this court, is as to the legality of that part of the judgment which allows interest from the day of judgment.
They contend, that the amount of the bond is a penalty which the law- imposes on them; that its exact amount is prescribed by law, and the lower court had no right to make it more onerous by obliging them to pay interest;.-
They further aver, that there is no analogy between this and civil cases, in which the law expressly provides, that interest shall be paid on.- a debt from, the time it is due.
We are of opinion that the judgment is correct.
It is true, that the exact amount of the bond is fixed by the Judge, who-hails a prisoner, and the security signs for a particular sum, hut when-tho bail bond is forfeited, it then becomes a debt due the State.
There is no reason why the State should not be entitled to the same privileges as its citizens, with relation to the right of receiving interest on-debts, due it.
There is nothing in the law which excepts the State from, the benefit of the-Statute, which declares that all debts shall bear interest at the rate of five percent. from the time they become due, unless otherwise stipulated.
As then the bail bond when forfeited, is a debt due the State; it bears- legal interest from the day of its forfeiture, for then it became due;
This does not render the surety responsible beyond the1 amount of his obligation ; for when he signed the bond-, lie is supposed to have known the- law, and to have boon aware that he was contracting not only to pay the amount of the bond, in the event of its forfeiture, but also legal interest thereon- from-the time the judgment of forfeiture rendered it a debt due the State.
When a party binds himself, he is always supposed to do it in accordance with and submission to all the laws that may in any way affect his contract.
It is, therefore, ordered, adjudged and decreed, that- the judgment-of the lower court he affirmed with costs.